Brainard, J.
The great question in the case, is, whether this fund was liable to taxation. There are, indeed, other subordinate questions, which may deserve notice.
*227At what time the first statute in relation to property given for religious and charitable purposes, was passed, I have not been able to ascertain. It must, however, have been previous to the year 1702 ; for in the revision of the statutes in 1702, page 66. in an act “ For securing estates given to charitable uses,” we find it enacted, “ That all such lands, tenements, hereditaments and other estates, that either formerly have been, or hereafter shall be given and granted, either by the General Assembly of this colony, or by any town, village or particular person or persons, for the maintenance of the ministry of the gospel, in any part of this colony, or schools of learning, or for the relief of poor people, or for any other public or charitable use, shall forever remain and be continued to the use or uses to which such lands, tenements, hereditaments or other estates, have been or shall be given and granted, according to the true intent and meaning of the grantors, and to no other use whatever ; and also be exempted out of the general lists of estates, and free from the payment of rates.”
And I further find the same section of the statute retained and continued in every subsequent edition and revision of the statutes, without the variation of a word, from that time until the revision of 1821.
It is contended, that the expression “ and other estate,” is senseless and unmeaning ; that at any rate, it cannot introduce a new species of estate-any estate other and different from what had been previously mentioned, viz real estate ; that of course, money at interest, secured by notes and bonds, for whatever purpose given, was not within the exemption. But I think there is nothing in this objection. Money is estate, and estate other than lands, &c. A different construction would do violence to reason and common sense.
It is objected, on the part of the plaintiff, that even admitting that this fund was not, by the general and ancient statute before referred to, exempted; still the town of Woodbridge had no right or authority to assess the society of Bethany: for that by the 2nd section of the statute relating to religious societies and congregations (revision of 1821, page 431.) Bethany, as a society, had become extinct; that it had lost its identity, for want of essential component parts ; that nobody is obliged, for conscience sake, to belong to it ; therefore, nobody does belong to it. The statute including the section last referred to, was passed previous to the year 1820. The section is, “Whenever *228any person shall desire to join any religious society or congregation, which has been or shall be incorporated by law, or has been, or shall be formed, by voluntary association, he may lodge with the clerk of the same, or if there be no clerk, with any other officer thereof, a written declaration, subscribed by himself, expressing his desire and intention of becominga member of such society or congregation ; and thereupon he shall become a member thereof, entitled to all the privileges, and liable to all the duties, of a member, unless a majority shall, at their next iawful meeting, manifest their dissent thereto.”
The case states, that Bethany was a legally organized and constituted ecclesiastical society, by local limits ; and the first section of the statute last referred to, contemplates and admits the existence of such societies, and moreover provides for their continuance. To be sure, this society, like other corporations Or bodies, both natural and political, is, as to its members and component parts, constantly liable to changes. It is true, that by the section last referred to, in relation to the liberty of conscience, a man may, very easily, cease to be a member of any particular ecclesiastical society. A man may be born and educated a Presbyterian, an Episcopalian, or of any other denomination of Christians, and, for conscience sake, disclaim the connection. But such a member, when he lodges his conscientious certificate, does not carry with him the pillars of the society, where he was born and educated; nor of the church where he was baptized. There is, therefore, in my view, no substance in this objection. Bethany was a society or corporation, capable of receiving and holding property, and liable to be assessed for it, unless exempted.
Another point is made, on the part of the plaintiff, that his property, as an individual, was not liable to be taken, by distress, for the debt or duty of the society, of which he was a member. Were, this the decisive point in the case, it might be of more serious consideration. If we admit, that the society of Bethany was a legally organized society, capable of taking and holding property, liable to taxation, and that this assessment was properly laid on that society ; I do not see, but that, according to the principles and practice of cases analogous to this, the distress may be warranted. This practice, with regard to towns, has obtained in New-England, so far as I have been able to investigate the subject, from an early period-from its first settlement; a practise brought by our forefathers from England. *229Which had there obtained in corporations similar to the towns incorporated in New-England. And if this be correct as to towns, I see no reason why the same principles and practice should not be applicable to societies. They are communities for different purposes, but, essentially, of the same character. In either case, the individual affected has his remedy ; the operation of which, if well applied, will cure the evil. The town or society will be brought to a sense of duty, and make provision for payment and indemnity.
But the great question in the case, is still to be answered. I have already said, that money, notes and bonds drawing interest, are estate-estate other and different from lands, tenements and hereditaments ; and I think there can be no question, but that under the protection of the section or paragraph in the revision of 1702, and which was continued without the least alteration Until long after the establishment of Bethany fund, that fund was exempt from taxation.
The next and remaining questions are, whether this right of exemption, given to the donees and grantees of property under that section, could be taken from them ; and if it could, whether it has ever been effected, by any act of legislation ?
The statute entitled “ an act for the assessment of taxes” provides, “ that all monies at interest, secured by notes or bonds of responsible persons, or by mortgages on real estate, shall be set in the list at 6 per cent.” The same statute, in the same section, says, that all lands shall be set in the list at 3 per cent, of their value, and all silver plate at 6 per cent, of its value. These expressions must all have a rational construction, according to the subjects to which they relate. Who would say, that in the expression “ silver plate,” as there used, was meant to be included silver plate dedicated to the service of the communion ? That by the expression “ all lands,” as there used, are included, lands appropriated to the interment of the dead ? And who can say, that under the expression “ all monies at interest,” are necessarily included monies given under the sanction and protection of an ancient law,-a law which exempted it from taxation,-a law unrepealed, unless by mere implication? I think the fair reading is, all monies at interest shall be set in the list, &c. except such monies as by law are exempted.
In no act of the legislature, do I find the statute of 1702, repealed ; certainly, not expressly, and I think not by any fair implication.
*230The statute 1821 differs, in point of expression, from the statute in the revision of 1702. It is “ All lands, tenements or other estates, that have been, or shall be, given or granted, by the general assembly, or any town, or particular person, for the maintainance of the ministry of the gospel, or schools of learning, or for the relief of the poor, or for any other public and charitable use, shall forever remain and be continued to the uses to which they have been, or shall be, given or granted, according to the true intent and meaning of the grantor, and to no other use whatever.” Stat. 301. tit. 56. c. 1. s. 3.
It is true, that under this statute, there is no express exemption of property of the description under consideration, from taxation. But here I would apply the same principle, that I have before stated; that this must be taken with the rational proviso, that whatever privileges and exemptions have been, by former laws, granted, and annexed to property of this description, shall still remain.
I cannot, for a moment, believe, that the legislature ever intended to interfere with the rights given and acquired under the first statute. But if they did, I will, with deference, but with boldness, say, they had no constitutional power to effect it.
It appears to me, that property given under the statute, so long as it is applied to the uses designated, must forever retain the rights and privileges attached to it, at the time of the grant: That the government made a contract with all such persons as might be disposed to give their property to these religious purposes and charitable uses, that it should forever be exempted from taxation :-That a right in the grantees, donees, devisees or legatees became vested, which no subsequent legislature could divest. They had a right, at all times, to prescribe the terms, on which any future grants or donation should be made or given; but I think, they have no constitutional right or power, either directly or indirectly, to impair former grants, or to lessen their natural productiveness. Taxation may be a worm at the root, which, in its consequences, may destroy both root and branch.
I would, therefore, advise, that judgment be for the plaintiff, to recover the amount of money paid, with interest and costs.
The other Judges were of the same opinion, except Dag-gett, J., who gave no opinion, having been of counsel in the cause.
Judgment for plaintiffs.